Order entered on December 4, 1962, unanimously modified, on the law and the facts and in the exercise of discretion, with $20 costs and disbursements to the appellants, to the extent of reinstating item (g) of defendants’ demand for a bill of particulars. In suits by an attorney to recover for legal services, the rule relative to the furnishing of particulars is that “ the party should state separately the value of the services claimed to have been rendered with reference to each separate action or matter in its entirety” (Gormly v. Smith, 165 App. Div. 169,171; Carroad v. Regensburg, 17 A D 2d 734). Guided by this rule, defendants included in their demand the following: (g) State separately the value of the services with respect to each separate matter.” Plaintiff contends in effect that his services, for which he billed in the lump sum of $45,000, relate to a single matter, namely representation, over a period of *7943% years, of a joint venture for the acquisition, operation and resale of real properties known as 1020-1028 Park Avenue, in which venture plaintiff was himself a participant. The term “ Separate matter ” is of indefinite content and at times may even be difficult of application, but only in the most general sense can it he said that plaintiff’s services concerned but one matter. On his own showing there were at least three elapses of services, each of which is prima facie a “ matter ”; and for all that appears there may have been services within each class which would reasonably be susceptible of division into separate matters. The statement that “it would be virtually impossible to divide the bill up and charge any specific portion of it to a distinct job ” is but an argumentative conclusion, and the Gormly rule would be defeated if we sanctioned the contention that the form of a bill for professional services should govern the content of a bill of particulars of those services. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.